      Case 4:17-cv-02592 Document 20 Filed on 10/20/18 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                 :
Jan Caraway and Bobby Caraway,                   :
                                                 :
                                                 :
                      Plaintiffs,                :
                                                   Civil Action No.: 4:17-cv-02592
       v.                                        :
                                                 :
Group 1 Automotive, Inc. and GPI TX-SKIL,        :
                                                                                                   (
Inc.                                             :
                                                                                                   D
                                                 :
                                                                                                   R
                                                 :
                                                                                                   H
                      Defendants.                :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiffs anticipate filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: October 20, 2018
                                             Respectfully submitted,

                                             By: __/s/ Jenny DeFrancisco_________

                                             Jenny DeFrancisco, Esq.
                                             CT Bar No.: 432383
                                             LEMBERG LAW LLC
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: jdefrancisco@lemberglaw.com
                                             Attorneys for Plaintiffs
     Case 4:17-cv-02592 Document 20 Filed on 10/20/18 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 20, 2018, a true and correct copy of the foregoing Notice
of Settlement was served electronically by the U.S. District Court Southern District of Texas
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By __/s/ Jenny DeFrancisco _________

                                                     Jenny DeFrancisco
